Name: 2008/375/EC: Council Decision of 29 April 2008 concerning the conclusion of the Agreement between the European Community and the Republic of Turkey on the participation of the Republic of Turkey in the work of the European Monitoring Centre for Drugs and Drug Addiction
 Type: Decision
 Subject Matter: cooperation policy;  European construction;  Europe;  EU institutions and European civil service
 Date Published: 2008-05-17

 17.5.2008 EN Official Journal of the European Union L 129/48 COUNCIL DECISION of 29 April 2008 concerning the conclusion of the Agreement between the European Community and the Republic of Turkey on the participation of the Republic of Turkey in the work of the European Monitoring Centre for Drugs and Drug Addiction (2008/375/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 152 in conjunction with the first sentence of the first subparagraph of Article 300(2) and the first paragraph of Article 300(3) thereof, Having regard to the proposal from the Commission, Having regard to the Opinion of the European Parliament (1), Whereas: (1) Council Regulation (EEC) No 302/93 of 8 February 1993 on the establishment of a European Monitoring Centre for Drugs and Drug Addiction (2), provides, in Article 13 thereof, that the Centre is to be open to the participation of non-Community countries which share the Communitys interests and those of its Member States in the Centres objectives and work. (2) The Agreement between the European Community and the Republic of Turkey on the participation of the Republic of Turkey in the work of the European Monitoring Centre for Drugs and Drug Addiction was signed on behalf of the Community on 30 October 2007 (3), subject to its conclusion. (3) The Agreement should be approved, HAS DECIDED AS FOLLOWS: Sole Article The Agreement between the European Community and the Republic of Turkey on the participation of the Republic of Turkey in the work of the European Monitoring Centre for Drugs and Drug Addiction is hereby approved on behalf of the Community. Done at Luxembourg, 29 April 2008. For the Council The President D. RUPEL (1) Ã J C 308 E, 16.12.2006, p. 17. (2) OJ L 36, 12.2.1993, p. 1. Regulation as last amended by Regulation (EC) No 1651/2003 (OJ L 245, 29.9.2003, p. 30). (3) OJ L 323, 8.12.2007, p. 24.